NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             SEP 09 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-30181

              Plaintiff - Appellee,              D.C. No. 1:12-cr-00099-SEH-1

  v.
                                                 MEMORANDUM*
KRISTA LITTLE HEAD,

              Defendant - Appellant.


                   Appeal from the United States District Court
                           for the District of Montana
                    Sam E. Haddon, District Judge, Presiding

                           Submitted August 27, 2014**
                              Seattle, Washington

Before: NOONAN, GRABER, and CHRISTEN, Circuit Judges.

       Krista Rae Little Head appeals the 125-month sentence imposed following

her guilty-plea conviction for conspiracy to possess methamphetamine with intent




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to distribute, in violation of 21 U.S.C. § 846. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.1

      Relying heavily on United States v. Navarro, 979 F.2d 786 (9th Cir. 1992),

Little Head argues that “[t]he district court erred in its interpretation of the relevant

conduct guideline” because it considered 2.5 grams of methamphetamine from the

third drug sale when calculating her base offense level. We “review the district

court’s interpretation of the Sentencing Guidelines de novo, the district court’s

application of the Sentencing Guidelines to the facts of the case for abuse of

discretion, and the district court’s factual findings for clear error.” United States v.

Lambert, 498 F.3d 963, 966 (9th Cir. 2007) (internal quotation marks and brackets

omitted).

      Little Head pleaded guilty to a conspiracy to sell drugs spanning from

November 2011 until January 2012. At her sentencing hearing, the district court

found that Little Head was involved in a conspiracy spanning that time period, and

that the third drug sale occurred during that time period. The court also adopted

the factual findings contained in the Presentence Report (PSR). See Navarro, 979

F.2d at 789. Unlike the defendant in Navarro, Little Head admitted to participating



      1
            Because the parties are familiar with the facts of the case, we will not
recount them here.

                                            2
in more than one drug transaction with Zamora. She was also directly involved in

two sales between Zamora and the Confidential Informant (CI), was present when

Zamora gave the CI his phone number during the second sale, and admitted to

partying and using methamphetamine with Zamora after the initial two sales to the

CI.

      Quoting United States v. Whitecotton, 142 F.3d 1194, 1199 (9th Cir. 1998),

Little Head argues that “‘the drug sales would not have occurred but for [the

defendant’s] introduction is insufficient to establish that the subsequent sales were

‘in furtherance of the jointly undertaken criminal activity.’” But in addition to

introducing Zamora to the CI, Little Head admitted being involved in other drug

sales for Zamora, and Little Head was present when Zamora gave the CI his

telephone number so they could deal directly with each other. The third sale also

occurred at the Heights Wal-Mart, where Little Head admitted to acting as a

“middleman” for a deal for Zamora in early December 2011.

      While Little Head contends that she was not aware of the third sale, the

evidence and the district court’s findings show that the third sale was foreseeable,

that it was part of the criminal activity she jointly undertook with Zamora, and that

Little Head did not withdraw from the conspiracy. See United States v. Melvin, 91

F.3d 1218, 1226–27 (9th Cir. 1996). The district court did not abuse its discretion


                                          3
by including the third drug sale as relevant conduct when calculating Little Head’s

base offense level.

      Little Head also argues that the district court erred by failing to examine her

personal characteristics and that her sentence is substantively unreasonable.

Substantive reasonableness is reviewed for abuse of discretion based on the totality

of the circumstances. United States v. Treadwell, 593 F.3d 990, 1009 (9th Cir.

2010). Little Head’s claim is not supported by the sentencing transcript, which

demonstrates that the district court considered Little Head’s personal

characteristics and weighed the § 3553(a) factors before imposing a sentence

within the applicable Guideline range. The district court did not abuse its

discretion by sentencing Little Head to 125 months.

      AFFIRMED.




                                          4